TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED MAY 25, 2016



                                     NO. 03-16-00079-CV


                                Tiffany Ann Aliano, Appellant

                                                v.

                                Joseph William Burks, Appellee




      APPEAL FROM THE 419TH DISTRICT COURT OF TRAVIS COUNTY
   BEFORE CHIEF JUSTICE ROSE, JUSTICES PEMBERTON AND BOURLAND
 DISMISSED FOR WANT OF PROSECUTION -- OPINION BY JUSTICE BOURLAND




This is an appeal from the judgment signed by the trial court on November 9, 2015. Having

reviewed the record, the Court holds that Tiffany Ann Aliano has not prosecuted her appeal and

did not comply with a notice from the Clerk of this Court. Therefore, the Court dismisses the

appeal for want of prosecution. The appellant shall pay all costs relating to this appeal, both in

this Court and in the court below.